DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	According to paper filed August 11th 2022, claims 1-22 are pending for examination with a May 28th 2020 effectively filing date.
	By way of the present Amendment, claim 1 is amended. Claims 3, 6, and 19 are previously canceled. No claim is added.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1-2, 4-5, 7-18, and 22 are rejected under 35 U.S.C. §103 as being unpatentable over Kim et al. (US 2013/0283206), hereinafter Kim, and further in view of Sun et al. (US 2013/0125045), hereinafter Sun.

Claim 1
“displaying a first title bar in a maximized state at a first location within a viewable region of the display device, wherein the first title bar is for a window displayed within the viewable region of the display device; displaying a second title bar in a minimized state at a second location within the viewable region of the display device, wherein the second title bar is for the window displayed within the viewable region of the display device, and wherein the second title bar is displayed at a same time as the first title bar” Sun Figures 5A-5B depicts a first title bar (504) in its maximized state and a second title bar (503) in its minimized state in a first and a second locations respectively of a viewable region of window 300, both title bars are displayed at a same time as claimed;

“receiving an input gesture at the display device; determining whether the input gesture is received at the second location displaying the second title bar in the minimized state ” Sun [0048] discloses “a touch gesture on the touch screen”;

“in response to determining that the input gesture is received at the second location, transitioning the second title bar from the minimized state to a maximized state, wherein a dimension of the second title bar in the minimized state is smaller than the dimension of the second title bar in the maximized state” Kim Figure 15B depicts a touch gesture received on the window title bar, the title bar then enlarges to the length of the “entire
screen size”, which is the “maximum state” of the title bar as claimed;

“transitioning the first title bar from the maximized state to a minimized state, wherein a dimension of the first title bar in the maximized state is larger than the dimension of the first title bar in the minimized state” Kim Figures 15A-B depict window from minimum size to maximum size and vice versa, and Kim [0156] discloses “the electronic device … may reduce the size of the first window to a minimum screen size”.

Sun and Kim disclose analogous art. However, Sun does not spell out the “transitioning the second title bar from the minimized state to a maximized state” as recited above. Said feature is disclosed in Kim. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Kim into Sun to enhance its title bar resizing adjustment functions.

Claim 2
“receiving a second input gesture at the display device, and based on a location associated with the received second input gesture, causing an application to launch such that a window associated with the launched application is rendered at the display device” Sun Figure 3B depicts two application windows on a display region and Sun [0082] discloses “the first window including the first title bar 351 and the first application execution screen 354 … the second window that includes the second title bar 352 and the second execution screen 355”.

Claim 4
“receiving a second input gesture at the display device; and based on a location associated with the received second input gesture, causing an interaction to occur with a toolbar of an application, wherein the toolbar of the application is displayed at the display device” Sun Figures 6A-D depict input gesture received on the title bar location (603) and interaction with the application toolbar (220, 1102).

Claim 5
“causing one or more caption controls to be displayed in the second title bar when the second title bar is in the maximized state, wherein the caption control is displayed at a location associated with the received input gesture” Kim Figure 15B depicts a second title bar displayed in its maximized state, and the caption control bar (803, 902) as claimed is depicted in Sun Figures 8-9.

Claim 7
“wherein the received input gesture is at least one of a press gesture, swipe gesture, or approach gesture” Sun [0048] discloses “a touch gesture”.

Claim 8
“wherein the first title bar in the minimized state is displayed at a first edge of the window that is opposite to a second edge of the window” Sun Figure 3B depicts a title bar (351) in a minimized state displayed in a first edge of window 300 that is opposite to a second edge (301, 302) of window 300.

Claim 9
“wherein the input gesture is determined to be received at the second location when a location associated with the input gesture is within a predetermined distance of the second location” Sun [0082] discloses “the first window including the first title bar 351 and the first application execution screen 354 may be disposed at a predetermined distance from the second window that includes the second title bar 352 and the second execution screen 355”.

Claim 10
“wherein the input gesture is determined to be received at the second location when a location associated with the input gesture within a same quadrant within a same quadrant of the viewable region of the display device as the second location” Sun Figure 3D, the “B” and “C” locations are the second “location” and within a “same
quadrant” as claimed.

Claims 11-15
Claims 11-15 are rejected for the rationale given for claims 1-2, 4-5, and 7 respectively.

Claims 16-18
Claims 16-18 are rejected for the rationale given for claims 1, 4, and 5 respectively.

Claim 22
“wherein the dimension is a number of pixels” Sun [0061] discloses “sets of pixels included in the touch screen 190”.

Claim 20 is rejected under 35 U.S.C. §103 as being unpatentable over Sun et al. (US 2013/0125045), hereinafter Sun, in view of Kim et al. (US 2013/0283206), hereinafter Kim, and further in view of Santos (US 2007/0016875), hereinafter Santos.

Claim 20
“moving the second title bar in the minimized state to another location within the viewable region of the display device” Santos [0044] discloses “clicking on and dragging title bar 620 using a mouse”.

Sun, Kim, and Santos disclose analogous art. However, Sun does not spell out the “moving the second title bar” as recited above. Said feature is disclosed in Santos. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Santos into Sun to enhance its title bar resizing functions.

Claim 21 is rejected under 35 U.S.C. §103 as being unpatentable over Sun et al. (US 2013/0125045), hereinafter Sun, in view of Kim et al. (US 2013/0283206), hereinafter Kim, and further in view of Altman (US 2003/0212958), hereinafter Altman.
Claim 21
“wherein the second title bar in the minimized state includes a locator associated with the second location” Altman Figure 4C and [0051] discloses “a horizontal scrolling indicator 412”.

Sun, Kim, and Altman disclose analogous art. However, Sun does not spell out the “title bar locator” as recited above. Said feature is disclosed in Altman. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Altman into Sun to enhance its title bar resizing functions.

Response to Arguments
Applicant's arguments filed August 11th 2022 have been fully considered but they are not persuasive.
	Applicant cites Figure 3A of Sun and argues that “two title bars (i.e., elements 351 and 352), neither title bar can be said to be in a ‘minimized state,’ as required by independent claim 1. … the Office Action appears to assert that both title bars are ‘for window 300,’ which it appears is alleged to disclose that both the ‘first title bar’ and ‘second title bar … [are] for the window.’ Office Action, pg. 3.” Said argument is not persuasive.
	First, window 300 depicted in Figure 3A or Figure 3B of Sun is certainly a window and it can be referred to be “the window” in the rest of the recitations of claim 1. Secondly, Figure 3B of Sun clearly depicts a minimized state of window 354. In said argument, applicant omits to discuss Figure 3B depiction of Sun but focuses on Figure 3A. Applicant is advised to review the cited references in their entirety.
Further, applicant argues that the first and second application execution screens 354 and 355 of Figure 3A of Sun “‘may display an independent application screen.’ Sun, para. [0077] (emphasis added). Thus, the cited title bars cannot each be said to be ‘for the window.’” Said argument is also not persuasive because applicant argues a feature that is not recited in claim 1. In Figure 3A of Sun, each title bar (351, 352) is for the windows (354, 355) and window 300. The foregoing argument apparently indicates that applicant fails to clearly recite an important feature of claim 1, that is, “the first and second title bars are displayed in the same application window”.
	Subsequently, applicant argues that Sun is silent with the features of “transitioning the second title bar from the minimized state to a maximized state” and the “first title bar from the maximized state to a minimized state”. Accordingly, the prior art citations for claim 1 rejections in the present Office action are amended with additional explanations.
	Upon further consideration, claim 8 recites a feature that is disclosed in Figure 3B of Sun and cited accordingly in the present Office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number 571-273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175